Citation Nr: 0925596	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-41 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1967 to August 
1969.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
In September 2008, the Veteran testified via videoconference 
before the undersigned Acting Veterans Law Judge, seated at 
the Board of Veterans' Appeals' (Board) central office in 
Washington, D.C.  A transcript of the hearing has been 
associated with the claims file. 


FINDINGS OF FACT

1.  There is no current left ear hearing loss disability for 
VA compensation purposes.

2.  Current right ear hearing loss is unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(d), 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
 
Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  Another VCAA letter was sent in 
November 2004.  These letters informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO has obtained VA outpatient treatment records.  Further, 
the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in September 2008.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in June 2004.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Hearing Loss

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection for certain 
chronic diseases, including sensorineural hearing loss, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b) (West); 38 C.F.R. § 
3.304(d) (2008).

"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). The provision does not establish a 
presumption of service connection; rather, it eases a combat 
Veteran's burden of demonstrating the occurrence of some in- 
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran asserted, at his September 2008 hearing, that he 
was regularly exposed to high explosive devices including 
mortar rounds, rocket propelled grenades, and land mines in 
the Republic of Vietnam where he served from February 1968 to 
February 1969.  In his testimony before the Board in 
September 2008, the Veteran stated that he was wounded three 
times in combat and awarded the Purple Heart.  

The Board notes that the Veteran was awarded the Combat 
Infantry Badge (CIB).  The Veteran's service personnel 
records indicate that his occupational specialty was  "11B40 
Light Weapons Infantryman."  The Veteran may thus be 
presumed to have been exposed to acoustic trauma in service.  
38 U.S.C.A. § 1154(b) (West 2002).  However, service 
connection for hearing loss may not be presumed.  Rather, a 
nexus between any current hearing loss and the in-service 
exposure to acoustic trauma must be shown.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A Report of Medical Examination, dated in June 1967 and 
conducted for the purpose of enlistment into service, 
indicates that no abnormalities as to the Veteran's ears, or 
eardrums, were noted.  Audiometric testing at the time 
revealed hearing acuity in the right ear, in decibels, was 5, 
-5, -10, -5, at the frequencies of 500, 1000, 2000, and 4000 
Hertz.  Hearing acuity in the left ear, in decibels, was 0, -
5, -10, -5 at the frequencies of 500, 1000, 2000, and 4000 
Hertz.  The Report of Medical History, dated at that time and 
completed by the Veteran, indicates no report of a history of 
ear, nose, or throat trouble, running ears, or hearing loss.

Service treatment records indicate that the Veteran 
complained of ear pain on one occasion, in December 1967.  
Following the December 1967 entry, there is no further 
complaint, treatment, or diagnosis related to the Veteran's 
complaints of ear pain.  

A Report of Medical Examination, dated in July 1969 and 
conducted for the purpose of separation from service, 
indicates that no abnormalities as to the Veteran's ears, or 
eardrums, were noted.  Audiometric treating revealed hearing 
acuity in the right ear, in decibels, was 5, 5, 5, 5 at the 
frequencies of 500, 1000, 2000, and 4000 Hertz.  Hearing 
acuity in the left ear, in decibels, was 5, 5, 5, 5 at the 
frequencies of 500, 1000, 2000, and 4000 Hertz.  The Report 
of Medical History, dated at that time and completed by the 
Veteran, indicates that the Veteran reported no history of 
ear, nose, or throat trouble, and running ears, but he 
reported hearing loss.  

Post-service treatment records include the VA audiological 
examination in June 2004 and further audiological testing in 
July 2004. 

In June 2004, the Veteran underwent an audiological 
examination.  Hearing acuity in the right ear, in decibels, 
was 20, 15, 15, 20, 25 at the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz.  Hearing acuity in the left ear, in 
decibels, was 15, 10, 5, 15, 35 at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz.  The Veteran's speech 
recognition scores, using the Maryland CNC word list, were 84 
percent in the right ear and 96 percent in the left ear.  
Based upon these results, the Veteran's hearing loss meets 
the VA requirements for consideration as a disability in the 
right ear because his Maryland CNC is less than 94 percent in 
the right ear.  His left ear does not meet the VA 
requirements for a disability.   

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Having 
carefully reviewed the evidence of record in light of the 
Veteran's contentions and the applicable law, the Board finds 
that his claim for hearing loss in the left ear fails because 
a current disorder is not shown.

Regarding his right ear, the audiologist opined that it is 
less likely as not that the Veteran's hearing loss was caused 
by, or resulted from, his active service.  She based her 
opinion on the asymmetry in his hearing loss as well as 
speech understanding scores.  She opined that the asymmetry 
suggested a possible retrocochlear lesion and scheduled an 
auditory brain stem response testing to rule out a 
retrocochlear site of a lesion.  The audiologist also noted 
that she reviewed the file, including both of the Veteran's 
audiograms upon entrance and separation from service that 
indicated hearing within normal limits, and took a military, 
occupational, and recreational history from the Veteran.

In July 2004, auditory brain-stem response test results were 
within normal limits, bilaterally. 

	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements and sworn 
testimony.  The veteran has not specifically asserted 
continuity of symptoms.  He testified that "a few years 
after returning from Vietnam" his wife started complaining 
that he was having problems with his hearing.  To the extent 
that the veteran wishes to assert continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he has had problems with his hearing, in that 
his wife started to complain of his "selective hearing", 
since a few years after his return from Vietnam.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, to the extent that the Veteran's is 
asserting continuity of symptomatology, his statements, while 
competent, are nonetheless not credible.  
	
	To the extent that the Veteran has reported history of 
continued hearing loss since active service, those statements 
are inconsistent with the other evidence of record, namely 
his hearing testimony wherein he stated that he first noticed 
problems with his hearing "a few years" after his return 
from Vietnam because that was when his wife started 
complaining about his hearing.  Moreover, the post-service 
evidence does not reflect treatment related to hearing loss 
for over 34 years following active service.  
	
Further, the Veteran dates the onset of symptoms to different 
times.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  In his 2004 original claim for service 
connection for hearing loss, he indicated it began in 1969, 
but during his hearing, he testified that he first noticed 
hearing loss was a problem a few years after service.

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1969) and initial 
reported symptoms related to hearing loss in approximately 
2004 (nearly a 35-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony); Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against his sworn testimony and 
the lengthy period of absence of hearing loss complaints and 
finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

In this case, hearing loss by VA standards was not diagnosed 
within one year of separation from service.  Accordingly, 
service connection for same is not warranted on a presumptive 
basis.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's current right ear hearing loss to active duty, 
despite his contentions to the contrary.    

To that end, the Board places significant probative value on 
a June 2004 VA examination undertaken specifically to address 
the issue on appeal.  At that time, the Veteran reported 
difficulty understanding the radio and television.  

After a physical examination, the examiner found right ear 
hearing loss according to VA criteria for disabling hearing 
loss.  The examiner opined that it was less likely than not 
that the Veteran's hearing loss was related to service in 
light of the audiograms of record.  The examiner reflected 
that the audiograms taken at service entrance and separation 
revealed normal hearing sensitivity as the acoustic 
thresholds were at 5 decibels or below.  

The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
hearing loss that rises to the level of a VA disability is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright, 
2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


